[Cite as State ex rel. Cotton v. Russo, 2014-Ohio-4482.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101744




                    STATE EX REL., MILTON COTTON
                                                             RELATOR

                                                       vs.

                                JUDGE JOHN J. RUSSO
                                                             RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                            Order No. 478797
                                            Motion No. 477820



        RELEASE DATE:                October 3, 2014
FOR RELATOR

Milton Cotton
A234-317
Grafton Correctional Institution
2500 South Avon-Belden Road
Grafton, OH 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} Milton Cotton, relator, has petitioned this court to issue a writ of mandamus

to compel the trial court to rule on his motions to correct void sentence filed on April 17,

2014, and May 12, 2014, in State v. Cotton, Cuyahoga C.P. No. CR-92-281730.

Respondent has filed a motion for summary judgment that Cotton has not opposed. For

the reasons that follow, we grant respondent’s motion for summary judgment and deny

relator’s complaint because it is moot.

       {¶2} Respondent’s motion for summary judgment attached a copy of the trial

court’s entry that was journalized on August 21, 2014, which demonstrates that a ruling

has been rendered with regard to relator’s motions. “[R]elief is unwarranted because

mandamus and procedendo will not compel the performance of a duty that has already

been performed.” State ex rel. Hopson v. Cuyahoga Cty. Court of Common Pleas, 135

Ohio St.3d 456, 2013-Ohio-1911, 989 N.E.2d 49, ¶ 4.

       {¶3} Accordingly, we grant respondent’s motion for summary judgment and deny

relator’s complaint for writ of mandamus. Costs are assessed against relator but are

waived. The court directs the clerk of courts to serve all parties with notice of this

judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶4} Writ denied.


__________________________________________
TIM McCORMACK, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
MELODY J. STEWART, J., CONCUR